United States Court of Appeals
                       For the First Circuit


No. 16-1305

                             JOHN RIFE,

                        Plaintiff, Appellant,

                                 v.

ONE WEST BANK, F.S.B.; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,
 INC.; INDY MAC MORTGAGE SERVICES; DEUTSCHE BANK NATIONAL TRUST
              COMPANY, as Trustee/Master Servicer,

                       Defendants, Appellees.


                            ERRATA SHEET

    The opinion of this Court issued on September 29, 2017 is
amended as follows:

              On page 2, line 20, change "see" to "see"